Mr. Justice Hutchison
delivered the opinion of the court.
On December 18, 1897, María de los Angeles Mariani y *706Mariani, wife of José Trani y Dragoni, executed in favor of the latter a general power of attorney authorizing him, among other things, in her name and stead, first, to administer and care for all property then possessed by her or which she might acquire; second, to collect the rents and products and to do whatever a zealous and competent administrator-might do; third, to sell, rent, exchange, mortgage and convey all property, rural or urban, censos, easements, mortgages and other real and personal rights belonging to her and which she might acquire in the future at such prices and upon such terms, time and conditions as he might deem proper, collecting and paying in cash or instalments, requiring security as to deferred payments, executing and signing to this end all proper papers with all clauses necessary to the validity thereof, and, fourth, to lend or borrow any amount whatsoever in cash or fungible things, executing mortgage obligations with such interest and upon such conditions as to him might seem advantageous.
On February 24, 1916, José María Trani y Dragoni, on his own behalf and as agent and attorney in fact of his wife, María de los Angeles Mariani y Mariani, executed a mortgage on certain community real estate.
Eecord of this instrument was refused for reasons stated by the registrar in his endorsement as follows:
“Admission to record of the foregoing instrument is denied as to the part of thé Arvolá Plantation situated in the barrio of Rio Prieto Saliente of the municipality of Yauco, which is the only part thereof within the jurisdiction of this registry, for the reason that the said farm is not recorded in the name of the debtor, José María Trani y Dragoni, and that the latter has no special power of attorney from his wife to mortgage the ganancial property, and a cautionary notice is entered, etc.”
Appellant does not discuss the ground first given and expressly waives all question in this regard, but insists that the • ruling as to the sufficiency of the power of attorney must be reversed.- The question is not res nova in this court *707but was settled adversely to tbe contention of appellant some years ago in López Landrón v. The Registrar, 15 P. R. R. 703.
In the instant case there is the further circumstance that the power of attorney involved was executed prior to the revision of the Spanish Civil Code and the enactment of section 159 of the Eevised Code v forbidding and declaring void the alienation or encumbrance of community real estate without the mutual consent of both spouses. It follows that the wife could not have intended at that time to confer on the husband power t'o represent her in conveying or mortgaging community property.
The ruling must be

A firmed.

Chief Justice H ernández' and Justices Wolf, del Toro and Aldrey concurred.